Mr. Justice McSurely delivered the opinion of the court. 2. Chattel mortgages, § 210*—burden of proof. Where a right of property in certain household furniture, held under an attachment writ, is -set up by the holder of a chattel mortgage, it is incumbent upon such mortgagee to prove that the furniture in question is the same furniture as that covered by the chattel mortgage. 3. Chattel mortgages, § 209*—effect of failure of mortgagee to show interest in property. Where a mortgagee sets up a right of property in chattels taken under an attachment writ, it is of no concern of the mortgagee as to who is awarded title in the property, so long as the claim under the chattel mortgage is denied for insufficient identification of the property in question.